DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed on 4/13/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-19, 22-23 and 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horner (US 2002/0170926).
Regarding claim 15, Horner discloses an application system with a cartridge (fig.1-9) comprising: at least one container (10, 12, 14), including an outlet (22); and a closure element (26), configured to sealingly close the outlet of the at least one container in a delivery state of the cartridge (via 46 and 48), whereby, in a storage state, the closure element sealingly closes the cartridge, wherein, in a state of use of the cartridge, the closure element is removable from the cartridge (by breaking 58) and a corresponding accessory part (394-395)  is connectable with the outlet of the at least one container ([0014-0015]), wherein, the cartridge or the closure element comprises, in the delivery state, a connecting element (58) that cannot be removed without being destroyed, and that the cartridge or the closure element is, in the storage state, connected by the connecting element that cannot be removed without being destroyed with the closure element or with the cartridge ([0016]), and that, upon the detachment of the connecting element sealingly closing the closure element from the cartridge, a color coding of the connecting element remains on the cartridge and/or the closure element (portion of 58 will remain on 10 or 26).  
Regarding claim 16, Horner discloses the connecting element comprises at least one predetermined breaking point for the separation of the closure element from the cartridge or of the cartridge from the closure element, wherein the at least one predetermined breaking point is designed in such a way that the severing of the at least one predetermined breaking point produces an optical, acoustic, and/or haptic signal (see [0016], frangible 58 must have a breaking point and a production of a sound is inherent upon detaching and or pulling 26 out of 54 and 56 via “frangible bridge 58”).  
Regarding claim 17, Horner discloses the connecting element is connected with the cartridge in a firmly bonded ([0016], via 58) or positively locking manner.  
Regarding claim 18, Horner discloses the connecting element is connected with the closure element in a firmly bonded or positively locking manner ([0016]).  
Regarding claim 19, Horner discloses the connecting element comprises a three- dimensional contour (see shape of 58).  
Regarding claim 22, Horner discloses the connecting element comprises at least one contrast-forming three-dimensional contouring (see shape of 58 compare to 22).  
Regarding claim 23, Horner discloses the at least one contrast-forming three-dimensional contour forms at least one recess (see recess in 58, fig.5).  
Regarding claim 25, Horner discloses the connecting element is designed in one piece with the closure element and is connected with the cartridge in a firmly bonded or positively locking manner, or that the connecting element is designed in one piece with the cartridge and is connected with the closure element in a firmly bonded or positively locking manner (58 and 26 are one piece, fig.4-5).  
Regarding claim 26, Horner discloses the connecting element is designed and positioned in such a way that the connecting element is severed upon the opening of the closure element ([0016], “break”).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 24 and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Horner (US 2002/0170926) in view of Marino (US 4,640,427).
Regarding claim 24, Horner discloses the cartridge comprises a first threading (threads on 22). Horner is silent in disclosing the closure element comprises a second threading which, in the storage state and/or in the delivery state, engages with the first threading or the first bayonet means. 
 	However, Marino teaches the common feature of the closure element (11) comprises a second threading (thread in 11) which, in the storage state and/or in the delivery state, engages with the first threading (via threads 16) means. 
 	It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Marino with regard to threaded closure into the device of Horner in order to efficiently secure the device during storage and transportation.
Regarding claim 27, Horner discloses all the features of the invention except that the connecting element is designed and positioned in such a way that a part of the connecting element is visible from an outside after the connecting of the corresponding accessory with the outlet of the at least one container. 
However, Marino teaches the commonality of having a connecting element (12) being designed and positioned in such a way that a part of the connecting element is visible from an outside after the connecting of the corresponding accessory with the outlet of the at least one container (the lower portion of 12 as shown in fig.3 remains on the container 10 and visible from outside). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to import the teaching of Marino with regard to the visibility of the tamper evident into the device of Horner in order to “provides a simple and inexpensive tamper-resistant closure for a container which positively indicates tampering or removal of the closure and the closure with its depending tab attachment to the container being easily assembled and bonded on existing container filling and closing equipment”, (see Marino, col 3, ll. 3-9).
Allowable Subject Matter
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z/Examiner, Art Unit 3754   

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        
06/16/2022